


110 HRES 1394 IH: Applauding organizations that engage in the

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1394
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Towns (for
			 himself, Mr. Meeks of New York,
			 Ms. Clarke,
			 Mr. Weiner,
			 Mrs. Maloney of New York,
			 Mr. Nadler,
			 Ms. Velázquez, and
			 Ms. Solis) submitted the following
			 resolution; which was referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Applauding organizations that engage in the
		  prevention of domestic violence and provide outreach and support services for
		  victims.
	
	
		Whereas around the world, at least 1 in 3 women have been
			 beaten, coerced into sex, or otherwise abused, and 1 in 3 American women
			 reports being physically or sexually abused by a husband or boyfriend at some
			 point in their lives;
		Whereas in 2007, the New York City Police Department
			 responded to 229,453 domestic violence incidents and 123,409 telephone calls
			 were received by the city’s Domestic Violence Hotline;
		Whereas in 2007, Brooklyn had the highest number of
			 family-related homicides of all the New York City boroughs;
		Whereas women and families of all ages and racial, ethnic,
			 economic, and religious backgrounds are affected by domestic violence;
		Whereas 30 percent of Americans say they know a woman who
			 has been physically abused by her husband or boyfriend in the past year;
		Whereas as many as 324,000 women each year experience
			 violence at the hands of an intimate partner while pregnant;
		Whereas the Family Violence Prevention Fund found teenage
			 girls are victims of sexual abuse and assault, with approximately 20 percent of
			 female high school students reporting physical or sexual abuse by a dating
			 partner, 8 percent of high school females reporting they had been coerced into
			 having sex against their will, and 40 percent of high school females knowing
			 someone their age who has been hit or beaten by a boyfriend;
		Whereas between 2005 and 2007, over 37,000 telephone calls
			 received by the New York City Domestic Violence Hotline were made by
			 adolescents and teens;
		Whereas recent studies show children are also the victims
			 of domestic violence, with 50 percent of men who frequently abuse their wives
			 also frequently abusing their children and between 3,000,000 and 10,000,000
			 children witness domestic violence in some form every year;
		Whereas Sanctuary for Families provided direct service to
			 over 3,100 families so far this year, plus over 22,000 through outreach,
			 education, training, and hotline calls;
		Whereas Sanctuary for Families has demonstrated remarkable
			 perseverance and success in serving domestic violence and trafficking victims
			 and their families as one of the largest nonprofit agencies in the State of New
			 York by providing a wide range of services, including shelter, counseling,
			 specialized services to children of domestic violence victims, legal advice and
			 representation, economic and housing assistance, and a mentors program for
			 survivors who speak publically and educate others about domestic
			 violence;
		Whereas the New York City Family Justice Center in
			 Brooklyn, New York, an initiative of the Mayor’s Office to Combat Domestic
			 Violence with lead partner agency the Kings County District Attorney’s Office,
			 is dedicated to reducing barriers faced by victims of domestic violence who are
			 seeking help, enabling victims to meet with a prosecutor, speak with a trained
			 counselor, and apply for housing and financial assistance, all in their native
			 language while their children play safely in the next room;
		Whereas the New York City Family Justice Center has
			 representatives from 6 city and State agencies, 14 community-based and civil
			 legal organizations, and universities that provide colocated, holistic services
			 to victims of domestic violence;
		Whereas the New York City Family Justice Center provided
			 service to 10,780 new clients seeking domestic violence assistance from the
			 onsite city agencies, law enforcement, social and civil legal services, and
			 other partners, with an average of 1,000 clients visiting each month, and 2,845
			 children supervised in the children’s room, Margaret’s Place, between July 20,
			 2005, and June 1, 2008;
		Whereas Brooklyn Legal Services Corporation A’s Victim
			 Support Program provides invaluable services to women and families in Brooklyn
			 and to the community organizations that assist and support them through
			 offering legal assistance to survivors of domestic violence; promoting
			 empowerment, self-sufficiency, and economic independence; improving victims’
			 access to shelters, housing, and public assistance; and addressing the needs of
			 their children;
		Whereas Brooklyn Legal Services Corporation A is dedicated
			 to the safety and well-being of women and families in Brooklyn and working
			 toward ending domestic violence and the devastating impact it has on women,
			 families, and communities;
		Whereas North Brooklyn Coalition Against Family Violence
			 provides community-based services and creates a locally based support network
			 to enable survivors of domestic violence to negotiate the criminal justice
			 system, break the cycle of violence, and increase their capacity to take back
			 power and control their own lives so that they may safely remain in the
			 community, if they wish, or begin new lives elsewhere;
		Whereas the North Brooklyn Coalition Against Family
			 Violence has made invaluable contributions to the borough, where it reduces the
			 practical and cultural barriers that often prevent victims from seeking or
			 receiving assistance from the criminal justice system; and
		Whereas these organizations and all institutions that
			 commendably work toward domestic violence prevention and provide outreach and
			 support for victims of domestic violence should be applauded for their
			 invaluable contributions to the well-being of women, families, and communities:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)applauds the
			 efforts of Sanctuary for Families, the New York City Family Justice Center in
			 Brooklyn, New York, Brooklyn Legal Services Corporation A, the North Brooklyn
			 Coalition Against Family Violence, and all organizations that engage in
			 domestic violence prevention and provide outreach and support services for
			 victims of domestic violence; and
			(2)supports raising
			 awareness about domestic violence and its tragic consequences for women,
			 families, and communities.
			
